EXHIBIT 21.1 Subsidiaries of Helix Energy Solutions Group, Inc. As of December 31, 2014 Name of Subsidiary Jurisdiction of Formation Cal Dive I-Title XI, Inc. Texas Canyon Offshore, Inc. Texas Canyon Offshore International Corp. Texas Canyon Offshore Limited Scotland Deepwater Gateway, L.L.C. (50%) Delaware Energy Resource Technology (U.K.) Limited Scotland ERT Camelot Limited Scotland Helix do Brasil Serviços de Petróleo Ltda Brazil Helix Energy Services (Cyprus) Limited Cyprus Helix Energy Services PTE. Limited Singapore Helix Energy Services Pty Ltd Australia Helix Energy Solutions B.V. The Netherlands Helix Energy Solutions (U.K.) Limited Scotland Helix HR Services Limited Scotland Helix Ingleside LLC Delaware Helix Offshore Crewing Services PTE. Ltd. Singapore Helix Offshore International Holdings S.à r.l. Grand Duchy of Luxembourg Helix Offshore International, Inc. Texas Helix Offshore International S.à r.l. Grand Duchy of Luxembourg Helix Offshore Ltd. Cayman Islands Helix Offshore Services S.à r.l. Grand Duchy of Luxembourg Helix Property Corp. Texas Helix Q5000 Holdings S.à r.l. Grand Duchy of Luxembourg Helix Q7000 Vessel Holdings S.à r.l. Grand Duchy of Luxembourg Helix RDS Sdn. Bhd. Malaysia Helix Subsea Construction, Inc. Delaware Helix Vessel Finance S.à r.l. Grand Duchy of Luxembourg Helix Well Ops Inc. Texas Helix Well Ops Offshore Services Limited Scotland Helix Well OpsS.à r.l. Grand Duchy of Luxembourg Helix Well Ops SEA Pty Ltd Australia Helix Well Ops (U.K.) Limited Scotland Independence Hub, LLC (20%) Delaware Kommandor LLC Delaware Offshore Well Services, S. de R.L. de C.V. Mexico Well Ops SEA Pty Ltd Australia
